Title: To George Washington from William Jackson, 15 January 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War Office January 15th 1783
                        
                        I am honored with your Excellency’s letters of the 3rd and 8 instant—The Post did not
                            arrive until this morning.
                        I shall address Congress on the subject of additional subsistence money to be allowed the Officers of the
                            Cavalry in consideration of their keeping more servants without arms than those of the Infantry—until their decision is
                            had, which I am persuaded will be conformable to the report of the Board of General Officers, which regulated the number
                            of Servants, I shall direct the Secretary of the War Office to adjust the accounts of subsistence money agreeably to your
                            Excellency’s intentions signified to the Paymaster General.
                        The enclosed motion made in Congress by the Delegates from Connecticut, has been referred to the War Office,
                            as I am informed, for the purpose of obtaining Your Excellency’s opinion whether the appointment of a Brigadier for the
                            troops of that State was a requisite measure. I wish to be honored with Your sentiments on the subject.
                        When the Officers, whose requests have been referred by Your Excellency to the Secretary at War, apply to the
                            War Office, particular attention will be paid to them.
                        Major Burnet arrived last evening from Charlestown—General Greene’s dispatches, respecting the evacuation of
                            Charlestown, are addressed to the President of Congress. I have the honor to be, with the most perfect esteem and respect,
                            Your Excellency’s obedient, humble servant
                        W. Jackson
                        
                            Assistant Secy at War
                        
                    